Citation Nr: 1531221	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-06 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than May 25, 2010, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for bilateral hearing loss and tinnitus, and assigned separate 10 percent ratings, both effective May 25, 2010.

In May 2015, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to a TDIU and an effective date earlier than May 25, 2010, for the grant of service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been manifested by numeric designations no greater than Level II for the right ear and no greater than Level XI for the left ear.

2.  The Veteran's tinnitus is assigned the maximum schedular evaluation and does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.
Here, however, the Veteran's claims are "downstream" issues in that they arose from initial grants of service connection.  Prior to the August 2010 rating decision, the RO issued a letter in July 2010 that advised the Veteran of the evidence necessary to substantiate his claims for service connection, the Veteran's and VA's respective obligations with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.

Importantly, where, as here, service connection has been granted and the initial ratings and effective dates have been assigned, the claims for service connection have been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the duty to assist has been met in this case.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service treatment records, and written lay statements are of record.  The Veteran's hearing problems were medically evaluated in August 2010 and January 2013.  The examination reports reflect that the examiner considered the contentions of the Veteran, performed appropriate audiological testing, provided findings sufficient to apply the pertinent rating criteria, and noted the effect of the hearing loss disability on the Veteran's daily functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85.  The examinations are therefore adequate for rating purposes.
In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show the current severity of service-connected disabilities would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  Accordingly, the duty to assist is also met.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 10 percent disability rating for bilateral hearing loss and a 10 percent disability rating for tinnitus throughout the appeal period.  As will be detailed below, the Board finds that the 10 percent evaluations should not be disturbed; therefore, a staged rating is not warranted.
A.  Bilateral Hearing loss

Historically, in the August 2010 rating decision, the RO granted service connection for bilateral hearing loss and assigned a 10 percent disability rating.  In making that determination, the RO noted that left ear hearing loss existed prior to military service, and permanently worsened as a result of service.  See 38 C.F.R. § 3.310 (2014).  VA is required to grant service connection for the degree of aggravation of a nonservice-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  In such a case, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the nature progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In assigning the initial rating for bilateral hearing loss, the RO determined that the pre-aggravation baseline level of disability of the Veteran's left ear hearing loss was 0 percent disabling based on the findings in the August 2010 VA examination report.  The RO then determined that the current level of disability of the Veteran's bilateral hearing loss was 10 percent disabling.  Pursuant to 38 C.F.R. § 3.310(b), the RO then deducted the pre-aggravation baseline level of severity (0 percent) from the current level of severity (10 percent) and assigned a 10 percent disability evaluation.  The Board will not disturb this finding, which is fully favorable to the Veteran.

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85; Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.
There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

A September 2009 VA treatment record shows that the Veteran was diagnosed with bilateral hearing loss, with retrocochlear pathology of the left ear and mild sensory hearing loss in the right ear.

The August 2010 VA audiological examination report revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
25
50
28
LEFT
105
105
105
105
105

Speech recognition ability was measured at 100 percent in the right ear and 0 percent in the left ear.  In terms of functional effects, the examiner noted the Veteran's hearing loss caused difficulty hearing conversations, particularly on his left side.

Results of the Veteran's August 2010 VA audiogram show that the right ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 reveals no worse than Level I hearing acuity in the right ear.  

The Veteran's left ear pure tone thresholds at the four specified frequencies are greater than 55 decibels; therefore, the left ear presents an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a).  Applying these results to either Table VI or Table VIA results in Level XI hearing acuity in the left ear.  Pursuant to Table VII, a 10 percent disability rating is warranted for bilateral hearing loss based on the results of this examination.

In January 2013, the Veteran was afforded a second VA audiological examination and the report revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
40
45
30
LEFT
105
105
105
105
105

Speech recognition ability was measured at 84 percent in the right ear and speech discrimination in the left ear could not be determined. 

Regarding functional impact, the Veteran responded that he has difficulty hearing and understand speech, especially if in the presence of background noise.  He reported that he currently wears hearing aids; however, they do not provide much benefit. 

Results of the Veteran's January 2013 VA audiogram show that the right ear did not present an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 reveals no worse than Level II hearing acuity in the right ear.  The Veteran's left ear pure tone thresholds at the four specified frequencies are greater than 55 decibels; therefore, the left ear presented an exceptional pattern of hearing impairment.  Notably, speech discrimination in the left ear could not be determined, therefore Table VIA is applicable.  Applying these results to Table VIA in 38 C.F.R. § 4.86(a) reveals no worse than Level XI hearing acuity in the left ear.  Thus, pursuant to Table VII, a 10 percent disability rating is also warranted for bilateral hearing loss based on the January 2013 VA examination.

At the May 2015 Board hearing, the Veteran presented testimony concerning his hearing loss symptomatology.  In particular, he described the functional impact of his bilateral hearing loss; namely, he must look directly at a person when they are speaking to understand their speech, the difficulty of hearing in the presence of background noise, and that his hearing loss has inferred with his previous employments.  

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to an evaluation for his bilateral hearing loss greater than the currently assigned 10 percent, under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  In this regard, the Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial 10 percent disability rating assigned for the Veteran's service-connected bilateral hearing loss.  Therefore, the Veteran's hearing loss claim in excess of 10 percent is denied.  See Lendenmann, 3 Vet. App. at 349.  

B.  Tinnitus

Here, the Veteran seeks an initial disability rating in excess of 10 percent for his tinnitus.  
Tinnitus is evaluated under Diagnostic Code 6260, which reflects that a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus, and his claim is therefore denied.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

III.  Extraschedular Ratings

Consideration has been given regarding whether the schedular rating is inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for either disability.  Throughout the appeal period the Veteran has reported decreased hearing and ringing in the ears.  See, e.g., VA examination report dated August 2010 and Board's hearing transcript dated May 2015.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 6100 and 6260.  In short, there is nothing exceptional or unusual about the Veteran's bilateral hearing loss or tinnitus. 

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.


REMAND

In January 2011, the Veteran submitted a timely notice of disagreement regarding the RO's decision to assign an effective date of May 25, 2010, for the award of service connection for bilateral hearing loss.  A statement of the case (SOC) is now required.  Manlincon v. West, 12 Vet. App. 119 (1998).

Additionally, the Veteran had testified that he has lost employment due to his service-connected hearing loss.  See Board Hearing Transcript (Tr.) at 8.  A claim for a TDIU has therefore been raised by the record and is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Appropriate development on this portion of his appeal is thus required.


Accordingly, the case is REMANDED for the following action:

1. Issue an SOC addressing entitlement to an effective date earlier than May 25, 2010, for the grant of service connection for bilateral hearing loss.  Advise the Veteran of his appellate rights.  

2. Provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU, and request that he supply the requisite information.

3. Then adjudicate the claim for a TDIU, issuing a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


